DETAILED ACTION
This action is responsive to the communications filed on 3/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 3/25/2021, with respect to the previous art rejections as well as the previous rejections under 35 U.S.C. 112(b) have all been fully considered and are persuasive in view of Applicant’s filed amendments.  Therefore, said rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 9, and 18; present invention is directed to an apparatus/device and a method which sets forth specific circuitry, steps, and functions (as applicable) takes into account a Studio-to-Transmitter Link, a transmitter coefficient index, and a ‘timing and management packet’ in order to perform MISO pre-distortion to a plurality of transmitters.  The limitations of independent claims 1, 9 and 18 (as filed by Applicant on 3/25/2021) are incorporated by reference into this section of this Office action.
	The closest prior art of record, Kim et al. (US 2015/0215193: previously cited), shows a similar method and apparatus/device as the claimed invention.  The merits of Kim et al. reference were previously addressed in the FAOMs mailed on 12/31/2020 (which are incorporated by reference into this section of this Office Action).

The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized portions above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-7, 9-16, and 18-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-7, 9-16, and 18-20 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        4/10/2021